In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00148-CR



        MICHAEL PAUL HENDRIX, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 5th District Court
                   Cass County, Texas
             Trial Court No. 2014-F-00198




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                                     ORDER
            Appellant Michael Paul Hendrix was convicted of injury to a child and sentenced to sixty-

five years’ imprisonment. Hendrix’ court-appointed appellate counsel, Butch Dunbar, filed an

Anders1 brief on October 12, 2016. On October 21, 2016, Hendrix filed his pro se motion for

access to the record. Accordingly, in accord with Kelly v. State, 436 S.W.3d 313, 321–22 (Tex.

Crim. App. 2014), we are required to enter an order specifying the procedure to be followed to

ensure Hendrix’ access to the record. This order is entered for the purpose of satisfying our duties

as detailed in Kelly. See id.

            Dunbar has advised this Court that he has maintained a copy of the reporter’s record in

Hendrix’ case and that he will provide a copy of the reporter’s record to Hendrix. Because Dunbar

does not have a copy of the clerk’s record, this Court will provide a copy of that record to Hendrix.

Dunbar is ordered to report to this Court, in writing, when the reporter’s record has been made

available to Hendrix. Once we receive that notification and are satisfied that Hendrix has likewise

received the clerk’s record, this Court will set a firm deadline for Hendrix to file his pro se response

to Dunbar’s Anders brief.

            IT IS SO ORDERED.



                                                      BY THE COURT


Date: October 25, 2016



1
    See Anders v. California, 386 U.S. 738 (1967).

                                                        2